                    Case 3:17-cv-01104-VLB Document 70-39 Filed 04/01/19 Page 1 of 3


                                                                                                                                       1


            Notes from tenure deliberation and vote meeting: Susan
                                                             SusanByrne  Tuesday, February 9, 2016, 5 pm, Dept
                                                                   Byrne Tuesday,
            Library

            Present: Noel
            Present: Noel Valis,
                           Valis, chair;
                                  chair; Jack
                                         Jack Dovidio,
                                              Dovidio, FAS Dean for Academic
                                                                      Academic Affairs,
                                                                                Affairs, Giuseppe Mazzotta, Sterling
                                                                                                            Sterling
            Professor of
                      of Italian, Howard Block,
                         Italian, Howard   Block,Sterling
                                                  SterlingProfessor
                                                           Professorof
                                                                     ofFrench,
                                                                       French, Departmental
                                                                               Departmental colleagues: Roberto
            Gonzalez Echevarria, Anibal    Gonzalez Perez, K.
                                   Anibal Gonzalez           K. David Jackson, Rolena
                                                                David Jackson, Rolena Adorno.
                                                                                       Adorno.

            Noel  called the
            Noel called  the meeting
                             meeting to to order
                                            order and read thethe FAS
                                                                  FAS Confidentiality  statement and noted that this
                                                                       Confidentiality statement                     this is not
            only Yale policy
            only Yale  policybut
                               butalso
                                   alsoConnecticut
                                          Connecticut State
                                                          State Law.
                                                                Law. Noel
                                                                     Noel added
                                                                            added that
                                                                                  that confidentiality
                                                                                       confidentiality is is binding
                                                                                                             bindingand
                                                                                                                     and has no
            time limit ("expiration date").
                 limit ("expiration   date").
             Anibal claimedhe
             Anibal claimed   he had
                                 had never
                                       never heard
                                               heard the confidentiality    statement and
                                                           confidentiality statement  and questioned
                                                                                           questioned its source. He also
            questioned its presence
                            presencein  in the
                                            the laws
                                                 laws of
                                                      of the State
                                                             Stateof
                                                                   of Connecticut.
                                                                      Connecticut. Noel
                                                                                    Noel stated
                                                                                          stated that
                                                                                                  that this
                                                                                                        this was
                                                                                                              was available
                                                                                                                  available online,
                                                                                                                             online,
            and FAS policy    as well
                      policy as  well as
                                       as state law.

            Jack Dovidio added that,
                 Dovidio added  that, regarding
                                      regarding the
                                                  the voting,
                                                      voting,any
                                                              any abstention
                                                                   abstention would
                                                                              wouldnot
                                                                                    notbe
                                                                                        be counted
                                                                                            counted and
                                                                                                    and so a single
            abstention could
                       could result in a non-affirmative   result(2-2
                                         non-affirmative result   (2-2and
                                                                       and one
                                                                           one abstention
                                                                               abstention).
                                                                                          )

            Regarding
            Regarding the standards for tenure, Noel     read the
                                                  Noel read   the FAS
                                                                   FAS Handbook
                                                                        Handbook statements
                                                                                     statements about the successful
            candidate's competitiveness with
                                          withforemost
                                                foremostleaders
                                                           leaders around
                                                                    around the world,    that the
                                                                                world, that    the vote
                                                                                                   vote to
                                                                                                         to tenure
                                                                                                             tenure was
                                                                                                                    was a
            recognition ofaccomplishment
            recognition of accomplishment and and also
                                                  also further
                                                        furtherpromise,
                                                                 promise, with
                                                                           withthe
                                                                                 theexpectation
                                                                                    expectation thatthat the
                                                                                                          the successful
                                                                                                               successful
            candidate
            candidate would
                       would be
                             be ready
                                 ready for
                                        for promotion
                                            promotion to the
                                                           the rank
                                                                rank of
                                                                     of full
                                                                        full professor in five
                                                                                           five years.
                                                                                                 years.

            Noel
            Noel read the
                      the summary
                          summaryofof the
                                       the internal
                                            internal review
                                                      review committee's
                                                             committee's findings,
                                                                         findings, that
                                                                                   that committee
                                                                                         committee consisting
                                                                                                     consistingofof Valis.
                                                                                                                    Valis.
            Bloch, Jackson, and Mazzotta,
            Bloch, Jackson,     Mazzotta, whowhohad
                                                 had convened
                                                       convened on
                                                                on February•
                                                                   February• 3,
                                                                              3,2016,
                                                                                2016, for
                                                                                        for the discussion
                                                                                                discussion that
                                                                                                           that resulted
                                                                                                                resulted in
            this summary report.

            David Jackson spoke
            David Jackson spoke about
                                about the
                                      the Cervantes
                                          Cervantesbook,
                                                    book, but
                                                          but not
                                                              not aa word
                                                                     word about
                                                                          about the
                                                                                 theFicino
                                                                                    Ficino book.

            After hearing the summary report of
            After hearing                         of the internal committee, Anibal objected that the
                                                                                                  the external
                                                                                                      external letters
                                                                                                                letters of
                                                                                                                        of
            "recommendation"
            "recommendation" shouldshould not
                                          not be
                                              be dismissed, that in fact they were important; there were, by his
                                                                                                             his count,
                                                                                                                  count, six
            positive  letters, two
            positive letters,  two negative
                                    negative ones.

            Anibal   (?) said
            Anibal (?)    said he could
                                   could not
                                         not recognize Sue in the report's comments. He      He went on: "There is a common
            tendency
            tendency in  in this
                            this department.
                                 department.... .Yale
                                                  Yalehas
                                                        has to
                                                             to prove
                                                                prove ititcan
                                                                          can promote
                                                                              promote people from within
                                                                                                     withinthe
                                                                                                            the system;
                                                                                                                system; it  has to
                                                                                                                         it has
            prove itit can
                       can do what the great state
                                                 state universities
                                                       universities do. This case
                                                                               caseisismeritorious;
                                                                                       meritorious; and
                                                                                                    and there
                                                                                                         there may
                                                                                                               may be
                                                                                                                    be'other
                                                                                                                       'other
            issues.'
            issues.' The     whole country
                       The whole    country is looking
                                                looking at this department."

            Jack asks
                  asksif
                       if the letters were considered, and
                                                       and the
                                                            the answer
                                                                answerwas
                                                                        wasaaresounding,
                                                                               resounding,collective
                                                                                           collective yes.
                                                                                                       yes.Noel
                                                                                                           Noel pointed
                                                                                                                 pointed out
            that they were on the server for the committee
                                                  committee toto read and that
                                                                          that she
                                                                               shehad
                                                                                   hadthe
                                                                                       thefull
                                                                                           full set
                                                                                                set with
                                                                                                    with her, on paper.

            David commented on the letters by citing
            David commented                   citingadjectives
                                                     adjectives he
                                                                he had
                                                                   had read, but he
                                                                                 he did
                                                                                    did not
                                                                                        not quote any
                                                                                                  any of
                                                                                                      of the letters.

            David  was working
            David was   working from
                                  from aa half
                                          halfsheet
                                               sheet of
                                                     of paper with a few words
                                                                         words scribbled
                                                                                scribbled on
                                                                                          on it;
                                                                                              it; Anibal had aa stack
                                                                                                                   stack of
                                                                                                                         of
            paper in
            paper in front of him that
                           of him   that was
                                         was apparently a section of
                                                                  of the Faculty
                                                                         Faculty Handbook.
                                                                                 Handbook. HeHe glanced
                                                                                                   glancedat
                                                                                                           atitit aacouple
                                                                                                                     couple of
                                                                                                                            of
            times but
                  but did  not cite
                       did not cite from
                                     from it.

            Roberto presented
                     presented his
                                his comments
                                    comments onon the
                                                   the case,
                                                       case,making
                                                               making the
                                                                       thepoint
                                                                           point that
                                                                                  that Americo
                                                                                       Americo Castro was represented only
                                                                                                                        only
            by two
               two footnotes,
                   footnotes, that
                               that Sue
                                    Suehad
                                        hadnot
                                             not cited
                                                  cited his
                                                        his important
                                                             important El
                                                                        El pensamiento de Cervantes (1925) that examined
            Neoplatonism inin Spain not only
                                        only through
                                              through Ficino
                                                        Ficinobut
                                                                butmany
                                                                   manyother
                                                                           otherauthors
                                                                                  authors as well and that tere could have
                                                                                             well and
            been multiple                could Sue
                 multiple sources. How could     Sue have overlooked that fundamental study?




Confidential
Confidential -- Attorneys'
                 Attorneys'Eyes
                            Eyes Only
                                 Only                                                                                                      BYRNE009059
                    Case 3:17-cv-01104-VLB Document 70-39 Filed 04/01/19 Page 2 of 3


                                                                                                                                   2


            He indicated that he did not find the Cervantes book very good (never
                                                                                (never had), that it hinged on a single
            source and revealed her essentially positivistic approach to scholarship. The Cervantes book lacked
            "hermeneutical energy"
                            energy" and itit was also,
                                                 also, like
                                                       like the rest of her work, very poorly written.

            In the Ficino book, she argued that MMP "excised" Ficino from Spanish                                 •34'
                                                                                 Spanish scholarship, but added that only
            someone far from
                         from  the study of Spanish
                                   study of Spanish literature
                                                     literaturecould
                                                                could believe
                                                                      believethat.
                                                                                that.Since
                                                                                      Sincethe
                                                                                            theGeneratiokof
                                                                                               Generatiokof '98, MMP
            has been the bete noire
                              noire of Spanish criticism. An arch-Catholic conservative, MMP would not have
            preferred the Jew Leon Hebreo to Ficinoja j a Catholic priest, as the most influential Neoplatonist.
                                                    krst-
                                                    krst-At-   414 f
                                                            t- 414
            The weakness of her catalogues of quotes and authors is that we have no way of comparing numbers:
            How do the number of mentions of Ficino, for example, compare with    with those of Hebreo? But the main
            weakness is that there is no comparison ofof systems of thought. Ficino
                                                                               Ficino in Spain does not contain a single
            idea.

            Citing Sue's
                    Sue's conclusion,
                          conclusion, "The
                                      "The persistent
                                            persistent idea
                                                        idea that
                                                             that Ficino
                                                                  Ficino was not a fashion in Spanish thought and letters
            is, frankly, an obsolete anachronism." Then why, asked Roberto, devote
                                                                                 devote aa whole book to refuting it?

            On the letters of evaluation, Roberto
                                           Roberto cite                      as being
                                                                                  being "very
                                                                                         "very descriptive,'
                                                                                               descriptive,'               on the
                                                                                                                       ... on
                             interpretive power
            book's limited interpretive   power andand its
                                                        itspartially
                                                            partiallydigested
                                                                      digestedresearct
                                                                                  researct --            letter as "real
                                                                                                                   "real fluff,"
                     as "devastating,"
                        "devastating," and hehe found,
                                                  found, despite
                                                          despite her intentions,
                                                                       intentions, a damning criticism in                    letter.
            He quoted "It does not draw out their [insights] place in what is a vast and complex historiographic field
            as consideraing the consequences for the interpretation
                                                           interpretation of
                                                                           of aa slippery
                                                                                 slippery burlesque
                                                                                           burlesque text
                                                                                                      text [Don
                                                                                                           [Don Quijote'
                                                                                                                   Quijote'
            he continued
               continued called
                           called Ficino
                                  Ficino work
                                          work"a "a reference
                                                    reference book";
                                                                book"; he
                                                                        hedismis"
                                                                            dismis" I                            for claims about
            her "collegiality" and
                                and"work
                                     "work in
                                            in the
                                                theclassroom":
                                                    classroom":How Howwould          know? Or
                                                                         would: : know?                   he cite        remark
            about the first book as a "minimally
                                       "minimally revised dissertation" and  and aa "catalogues
                                                                                      "catalogues of attributions"; on the Ficino
            book, 'admirable erudition, disappointing execution."

            He concluded that Byrne was not tenurable at Yale.

            My report, after the characterization of the Cervantes and
                                                                    and Ficino
                                                                        Ficino books,
                                                                               books, quoted
                                                                                      quoted directly from all
                                                                                                           all eight
            letters. I concluded that I did not find Byrne tenurable.

            Noel's  report pointed out with great effectiveness Byrne's ignorance of Spanish twentieth-century history,
            Noel's report
            which is where Byrne's
                             Byrne's story
                                      story takes
                                            takes place,
                                                  place, after all. Noel got our attention by pointing out that Sue made
            the colossal error of calling Franco's  tenure one of
                                          Franco's tenure       of forty-five
                                                                    forty-five years.

            Following Noel's report (she noted that she would not go through
                                                                         through the letters, since I had done so, but was
            prepared to do so), Anibal claimed that the letters were unfair:
                                                                       unfair: unfair
                                                                               unfair in
                                                                                       in the
                                                                                           the readings
                                                                                               readings by us and
                                                                                                               and in
                                                                                                                   in their
            contents; that if the writers had known the weight they would carry,
                                                                              carry, they would
                                                                                             would not have written them as
            they did (!). In short, he contradicted completely his earlier concern
                     (!). In                                               concern that
                                                                                     that the
                                                                                            the letters were being dismissed;
            now finding out that
                               that they were taken seriously, his only defense
                                                                        defense was
                                                                                 was to
                                                                                      to claim
                                                                                          claim that
                                                                                                  that they were unfair.

            Jack said, "Let's get this
                       "Let's get  this on the
                                           the table.
                                               table. Are
                                                      Are the
                                                          the letters
                                                              letters fair or unfair? Howard said
                                                                                                said they were fair, not only
            in our readings but in
                                in the letters themselves. I remarked
                                                               remarked that
                                                                          that the
                                                                               the letters
                                                                                   letters were
                                                                                           were based
                                                                                                 based on content, and were
            substantive. They were
                               were not
                                      not ad
                                           ad hominum
                                              hominum attacks'
                                                         attacks' on Sue's work.

            Giuseppe brought in the principle that the letters were significant,
                                                                    significant, but
                                                                                 but that
                                                                                     that itit was,
                                                                                               was, after
                                                                                                    after all, the department
            that was making the decision here. To mollify Anibal. But
                                                                    But Anibal
                                                                         Anibal did
                                                                                 did not
                                                                                     not seem
                                                                                          seem comforted
                                                                                                 comforted by this.




Confidential
Confidential - Attorneys' Eyes Only                                                                                                    BYRNE009060
                    Case 3:17-cv-01104-VLB Document 70-39 Filed 04/01/19 Page 3 of 3


                                                                                                                               3


             David
             David objected to the claims
                                    claims about the
                                                   the quality
                                                       quality of
                                                               of scholarship that
                                                                                 that II had
                                                                                         had cited
                                                                                             cited from
                                                                                                   from
             letters. He said paradigm shifts
                                        shifts and such were irrelevant;    that Sue
                                                               irrelevant; that  Sue had a narrow     focus and
                                                                                              narrow focus  and she
                                                                                                                she achieved
             what she
                   she intended.
                        intended.Not
                                  Not convincing!
                                      convincing!

             Anibal wentback
             Anibal went  back to
                               to his
                                   his attack mode, speaking about
                                                               about the
                                                                      the hostility
                                                                          hostility in
                                                                                    in the department. Roberto replied that
             there was
                   was no
                       no hostility
                           hostility in
                                     in the department, but that Anibal  had created.
                                                                 Anibal had  created. had
                                                                                        had invented
                                                                                             invented it.
                                                                                                       it.

             Regarding standards,
                        standards, itit was
                                         was pointed
                                             pointed out
                                                      out the
                                                          the lIoward    had been the chair
                                                               lIoward had             chair of
                                                                                             of the senior appointments
             committee in
                        in the Humanities division,
                                              division,and
                                                        and that
                                                             that Roberto,
                                                                  Roberto, Noel,
                                                                             Noel, Giuseppe and II had all   served on
                                                                                                         all served on it.
                                                                                                                        it.
             Roberto asked
                      asked Anibal
                             Anibal ifif he had and
                                                 and he
                                                     hereplied,
                                                         replied, "at
                                                                   "at other
                                                                       other universities,"
                                                                             universities," which Roberto dismissed; it was
             Yale that mattered.

             Giuseppe andandHoward
                               Howard left,
                                       left, with our thanks,
                                             with our  thanks, and
                                                               and Noel distributed the
                                                                   Noel distributed  the ballots.
                                                                                         ballots. Jack
                                                                                                  Jack counted them: 3
             against,
             against, 22 for; the vote
                                  vote did
                                       did not
                                            not carry.

             With
             With aa reminder about the confidentiality ofthe
                                        confidentiality of theproceedings,
                                                              proceedings, the
                                                                           the meeting was adjourned at
                                                                                                     at approximately
                                                                                                        approximately
             6:30 pm.




Confidential
Confidential -- Attorneys'
                 Attorneys'Eyes
                            Eyes Only
                                 Only                                                                                              BYRNE009061
